Citation Nr: 9932190	
Decision Date: 11/15/99    Archive Date: 11/29/99

DOCKET NO.  98-08 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

James L. March, Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to 
February 1945.  He died on October [redacted], 1984, 
and the appellant is his surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1998 rating decision of the RO.  



REMAND

The evidence shows that the veteran died on October [redacted], 
1984.  At the time of his death, service connection had been 
established for anxiety reaction, evaluated as 10 percent 
disabling, and a shell fragment wound of the right knee, 
evaluated as noncompensably disabling.  

The death certificate lists the cause of the veteran's death 
as cardiopulmonary collapse due to or as a consequence of 
severe ischemic heart disease due to or as a consequence of 
severe arteriosclerosis.  Listed as "other significant 
conditions" contributing to death was "cardiac pacemaker."  
It was noted that the onset of the cardiopulmonary collapse 
was five minutes prior to death, the onset of the severe 
ischemic heart disease was ten years prior to death and the 
onset of the severe arteriosclerosis was 15 years prior to 
death.  An autopsy was not conducted.  

In her notice of disagreement, the appellant argued that the 
veteran's fatal cardiovascular problems were due to his 
inability to exercise due to his service-connected leg wound.  
She also contended that his cardiovascular disability was 
caused or worsened by his service-connected anxiety disorder.  

In her substantive appeal, however, the appellant also argued 
that the veteran learned to smoke in service and that his 
smoking contributed to the development of his 
arteriosclerosis.  In a May 1998 letter, the RO advised the 
appellant that, to establish a well-grounded claim regarding 
the veteran's smoking, she had to furnish evidence of the 
veteran's tobacco use or nicotine dependence in service and 
evidence of a nexus between the veteran's death and the 
tobacco use or nicotine dependence.  She subsequently 
submitted to the Board a statement from the veteran's brother 
indicating that the veteran started smoking in the service.  
She also submitted additional medical evidence.  Although the 
statement was accompanied by a waiver of RO consideration, 
see 38 C.F.R. § 20.1304(c) (1999), the RO has never 
considered the claim of service connection for the cause of 
the veteran's death due to tobacco use.  

In addition, the appellant must be instructed to submit 
medical evidence to support her assertions that the veteran 
died as the result of disability due to nicotine dependency 
which started in service.  As such, the case must be remanded 
for initial consideration of the issue by the RO.  

In her notice of disagreement, the appellant noted that 
medical records dating back over 40 years from the VA Medical 
Center in Wilkes-Barre, Pennsylvania, supported here claim.  
There are VA examination reports dated from May 1947 to April 
1961 which were conducted in Scranton and Wilkes-Barre in the 
claims folder; however, there are no such records after April 
1961.  The RO should attempt to secure any VA medical records 
of treatment at the Wilkes-Barre VA Medical Center.  See Bell 
v. Derwinski, 2 Vet. App. 611, 613 (1992).

In light of the foregoing, the case is hereby REMANDED to the 
RO for the following actions:

1.  The RO should take appropriated steps 
in order to obtain and associate with the 
claims file any outstanding VA medical 
records from the VA Medical Center in 
Wilkes-Barre, Pennsylvania.  In addition, 
the RO should take appropriate steps to 
contact the appellant and instruct her to 
submit all medical evidence which tends 
to support her assertions that the 
veteran's death was caused by a 
disability due to nicotine dependency 
which began in service.  

2.  Upon completion of the above 
development, and after undertaking any 
other development deemed warranted by the 
record, the RO should review the issue on 
appeal, to include consideration of the 
issue as due to tobacco use and 
considering all evidence of record.  All 
indicated development should be taken in 
this regard.  If the benefit sought on 
appeal is not granted to the appellant's 
satisfaction, then she and her 
representative should be issued a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until she is otherwise notified, but she may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


